ORDER
On motion of The Honorable Ted R. Broyles, Judge, Division B, of the 30th Judicial District Court in and for Vernon Parish, Louisiana, and it having been made to appear that this Court has previously granted mover’s motion restraining him from hearing criminal cases, the order thereon being issued July 27, 1979, 373 So.2d 968; and it further appearing that the indictment which provoked the motion granting restraint has now been dismissed by order signed by the Honorable Earl E. Veron, Judge of the United States District Court for the Western District of Louisiana, dated January 4, 1980, it is therefore,
Ordered that the order restraining the Honorable Ted R. Broyles from hearing criminal cases issued by this Court on July 27, 1979 be and the same is set aside and recalled.